  Case 2:20-cr-00182-DBB Document 288 Filed 08/16/21 PageID.1739 Page 1 of 1




SCOTT KEITH WILSON, Federal Public Defender (#7347)
WOJCIECH NITECKI, Assistant Federal Public Defender (#12187)
KRISTEN R. ANGELOS, Assistant Federal Public Defender (#8314)
BENJAMIN C. MCMURRAY, Assistant Federal Defender (#9926)
OFFICE OF THE FEDERAL PUBLIC DEFENDER
DISTRICT OF UTAH
Attorneys for Defendant
46 West Broadway, Suite 110
Salt Lake City, Utah 84101
Telephone: (801) 524-4010
______________________________________________________________________________

                        IN THE UNITED STATES DISTRICT COURT

                                      DISTRICT OF UTAH


  UNITED STATES OF AMERICA,                             DEFENDANT’S NOTICE OF
                                                         CONVENTIONAL FILING
    Plaintiff,                                         OF EXHIBITS TO SENTENCING
                                                             MEMORANDUM
  vs.

  JACKSON STUART TAMOWSKI
  PATTON,                                                 Case No. 2:20-cr-00182-DBB

    Defendant.



        Defendant, Jackson Stuart Tamowski Patton, by and through his attorneys of record, hereby

gives notice that a disk containing Defendant’s supplemental Exhibits J-L was conventionally filed

on this date.

        Dated this 16th day of August, 2021.



/s/ Wojciech Nitecki             /s/ Kristen R. Angelos           /s/ Benjamin C. McMurray
WOJCIECH NITECKI                 KRISTEN R. ANGELOS               BENJAMIN C. McMURRAY
Assistant Federal Defender       Assistant Federal Defender       Assistant Federal Defender
